Citation Nr: 1506476	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to service connection for a heart disorder.

In July 2013 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In July 2013 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in July 2013 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty; therefore, exposure to an herbicide agent is presumed.

2.  Competent medical evidence of record reflects that the Veteran was diagnosed with ischemia on exercise nuclear study on March 1, 2011.


CONCLUSION OF LAW

The criteria for establishing service connection ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a heart disorder, specifically ischemic heart disease, due to exposure to Agent Orange during military service.  His claim for a "heart condition" was received in April 2010.

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Ischemic heart disease (IHD), including but not limited to acute, subacute, and old myocardial infarction and coronary artery disease (CAD), is deemed to be associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. Note 2.

The Veteran's service personnel records reflect that he served in the Republic of Vietnam from November 1966 to November 1967.  Therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  His service treatment records were silent for complaints, diagnosis, or treatment for any heart disorder.  A post-service VA examination report dated in February 1968 reported normal cardiovascular system.

In May 2008, the Veteran presented to the Cleveland VA Medical Center (VAMC) with complaints of palpitations, shortness of breath, and lower extremity swelling for the past four days.  He was admitted for evaluation of "atrial flutter and CHF [congestive heart failure]."  Electrocardiogram (ECG) testing revealed no ischemic changes.  The discharge diagnosis was atrial flutter and hypertension and he was started on numerous heart medications to control his rhythm and hypertension.

Later in May 2008, he presented for emergency treatment for chest pain at the Phoenix VAMC.  An ECG study revealed sinus bradycardia and that he no longer had atrial fibrillation.  The assessment was atypical chest pain.  The assessment of a June 2008 cardiology consultation after his hospital discharge was paroxysmal atrial fibrillation currently in normal sinus rhythm and hypertension.  A July 2008 private stress echocardiogram (echo) was "negative for inducible ischemia."

In January 2010, the Veteran presented for a VA cardiology consultation prior to undergoing knee surgery.  An ECG study revealed sinus bradycardia and first degree atrioventricular block.  The impression was no high risk cardiac features identified.  He underwent a right knee total arthroplasty in April 2010.  A hospitalist note from his in-patient admission noted that "congestive heart failure" was included in the Veteran's problem list, but a May 2009 echo study revealed normal ejection fraction and the Veteran denied ever having had congestive heart failure.  The hospitalist noted that "congestive heart failure" appeared to be an erroneous entry in the Veteran's chart.

Less than one month after his knee surgery, the Veteran was afforded a VA heart examination in May 2010.  Following a review of the claims file and physical examination, the examiner explained that he could not diagnose ischemic heart disease because there had been no studies to exclude or include it and the Veteran had had no symptoms or signs that one could definitively say were from ischemic heart disease.  He noted that the Veteran had not had an angiogram, cardiac catheterization, or exercise treadmill test either at the Phoenix or Cleveland VAMC.  He also observed that the January 2010 ECG revealed a first degree atrialventricular block, but was otherwise normal.  The diagnosis was paroxysmal supraventricular tachycardia probably atrial fibrillation, cause undetermined.  The examiner remarked, "of course, the most common cause of supraventricular tachycardia of atrial fibrillation and atrial flutter would be ischemic heart disease, but I cannot make this diagnosis at this time."   

The Board received additional treatment records from the Veteran at the July 2013 hearing with a waiver of AOJ consideration of the new evidence.  In February 2011, the Veteran's private cardiologist recommended ECG with nuclear imaging to prevent a false positive prior to a second knee surgery because his ECG had showed some minor sinus tachycardia abnormalities.  The impression of the March 2011 testing was positive exercise nuclear study for ischemia.

With resolution of reasonable doubt in the Veteran's favor, the Board concludes that service connection for ischemic heart disease is warranted because competent and persuasive evidence of record establishes that ischemia was confirmed on March 1, 2011 and that this disability is associated with his presumed exposure to herbicides during his military service in Vietnam.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  

Parenthetically, the Board notes that service connection for hypertension is not warranted because it was not incurred in service or manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In addition, there is no indication that hypertension, which was diagnosed in 2008, is otherwise related to military service.  


ORDER

Service connection for ischemic heart disease is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


